Case 4:21-cv-10163-SDD-APP ECF No. 12, PageID.697 Filed 01/27/21 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


AXLE OF DEARBORN, INC., d/b/a/                    Case No. 21-10163
DETROIT AXLE, et al.,
                                                  Stephanie Dawkins Davis
                   Plaintiffs,                    United States District Judge
v.

DETROIT IT, LLC, et al.,

                 Defendants.
     ____________________________/


            ORDER REGARDING PLAINTIFFS’ EX PARTE
         MOTION FOR ENTRY OF TEMPORARY RESTRAINING
         ORDER AND PRELIMINARY INJUNCTION (ECF NO. 8)

I. INTRODUCTION AND FACTUAL BACKGROUND

       This case arises from a contract between Plaintiffs, Axle of Dearborn, Inc,

d/b/a Detroit Axle; Detroit Axle, Inc.; and Detroit Axle QSSS, Inc. (collectively

“Detroit Axle”) and Defendants, Detroit IT, LLC; and its founder/president/chief

technology officer Eric Grundlehner (collectively “Detroit IT”). Detroit Axle is a

Michigan corporation that distributes new and reconditioned automotive parts

locally and nationwide. (ECF No. 8, PageID.390). Detroit Axle contracted with

Detroit IT in April 2020 to provide it with IT services, including buying networking

and computer equipment for Detroit Axle, and providing IT management services

for Detroit Axle’s Michigan and Mexico locations, among other things. (Id. at
                                         1
Case 4:21-cv-10163-SDD-APP ECF No. 12, PageID.698 Filed 01/27/21 Page 2 of 8




PageID.390–91; ECF No. 8-2, PageID.414). Detroit Axle was not satisfied with the

quality of service provided by Detroit IT, and on or about December 7, 2020, Detroit

Axle notified Detroit IT that it would be transitioning to a new IT service provider.

(ECF No. 8-2, PageID.416). Detroit Axle requested that Detroit IT cooperate in

Detroit Axle’s transition to a new provider to avoid a disruption in its business

operations; Detroit Axle also requested Detroit IT to provide it with all of the

passwords and accounts used for the services they provided. (Id. at PageID.416).

Detroit Axle alleges that Detroit IT failed to cooperate in its transition to a new IT

provider, and that Detroit IT changed passwords and de-licensed some of its

software. (Id. at PageID.416–17). Detroit Axle also alleges that Detroit IT removed

access to systems that it uses with its vendors, and revoked access to its firewall—

meaning that Detroit Axle does not have control over its internet and network

security. (Id. at PageID.417). Detroit Axle further states that Detroit IT demanded

a ransom in the amount of $185,000 for alleged unpaid equipment in order for

Detroit IT to release its control over Detroit Axle’s IT network. (Id. at PageID.418).

As a result of Detroit IT’s alleged actions, Detroit Axle asserts that it is unable to

secure its IT infrastructure or onboard new employees and that its business operation

is in jeopardy of being disrupted and/or shut down. (ECF No. 8, PageID.389; ECF

No. 8-2, PageID.413).




                                          2
Case 4:21-cv-10163-SDD-APP ECF No. 12, PageID.699 Filed 01/27/21 Page 3 of 8




      On January 22, 2021, Detroit Axle filed a complaint in Oakland County

Circuit court, alleging breach of contract, fraud/misrepresentation, and violation of

three federal statutes: The Computer Fraud and Abuse Act, 18 U.S.C. § 1030; the

Federal Wiretap Act, 18 U.S.C. § 2510; and the Stored Communications Act, 18

U.S.C. § 2701. (ECF No. 8-2, PageID.420–28). Detroit Axle also filed an ex parte

Emergency Motion for Entry of a Temporary Restraining Order and to Show Cause

Why a Preliminary Injunction Should Not be Entered in the Oakland County court.

(ECF No. 9, PageID.685). On January 25, 2021, the Oakland County Circuit Court

issued an opinion and order on Detroit Axle’s motion for ex parte relief. (ECF No.

9-1, PageID.691). The court found that Detroit Axle had failed to demonstrate that

irreparable injury, loss, or damage would result from the delay needed to effect

notice on Detroit IT. (Id. at PageID.690). The court also found that Detroit Axle

failed to certify in writing its efforts to provide notice to Detroit IT and its reasons

to justify withholding such notice. (Id.) Nonetheless, the order warned Defendants

to “proceed at their own risk and peril” if they are found to have actually engaged in

the conduct that Plaintiffs allege. (Id. at PageID.691).

      Detroit IT removed the matter to this court on January 25, 2021. (ECF No.

1). That same day, Detroit Axle filed an ex parte motion for a temporary restraining

order in this court (ECF No. 7). Detroit Axle filed an amended ex parte Emergency

Motion for Temporary Restraining Order and Preliminary Injunction, presently

                                           3
Case 4:21-cv-10163-SDD-APP ECF No. 12, PageID.700 Filed 01/27/21 Page 4 of 8




before this court, on January 26, 2021. (ECF No. 8). In its motion, Detroit Axle

asks this court to issue a temporary restraining order (“TRO”) and preliminary

injunction, without notice to Detroit IT, to enjoin Detroit IT from removing any

equipment and removing or modifying its IT system, amongst other things. For the

reasons discussed below, the court DENIES ex parte relief and ORDERS Detroit

Axle to serve its Motion on Defendants.

II. DISCUSSION

      Fed. R. Civ. P. 65(b)(1) governs issuance of temporary restraining orders

without notice. The Rule states that a court may issue a TRO without notice to the

adverse party only if:

      (A)specific facts in an affidavit or verified complaint clearly show that
         immediate and irreparable injury, loss, or damage will result before the
         adverse party can be heard in opposition; and
      (B) the movant’s attorney certifies in writing any efforts made to give notice
         and the reasons why it should not be required.

Detroit Axle submitted a declaration from Andrew Bartnowak, the president of a

risk mitigation and investigative consultant company, to verify its claims of

irreparable harm. (ECF No. 11). Bartnowak reviewed the filings in this case and

concluded that Detroit IT’s actions have disrupted Detroit Axle’s business

operations and caused irreparable harm to Detroit Axle. (ECF No. 11, PageID.695–

96). Detroit Axel’s verified complaint similarly states that its ability to conduct

business has been impaired as a result of Defendants’ alleged actions. (ECF No. 8-

                                          4
Case 4:21-cv-10163-SDD-APP ECF No. 12, PageID.701 Filed 01/27/21 Page 5 of 8




2, PageID.412). It asserts that parts of its facilities do not have internet access and

cannot operate; it cannot maintain sufficient security over its buildings, inventory,

and employees; it cannot onboard new employees; and that its infrastructure is

compromised. (Id. at PageID.412–13).

      Further, Bartnowak’s declaration corroborates Detroit Axle’s claims asserted

in its verified complaint that it is facing difficulty in conducting its business

operations due to Detroit IT’s alleged actions. Dan Mayer, Chief Technology

Officer at Auxiom, Detroit Axle’s IT service provider, attests to a number of these

issues in his affidavit also. (ECF No. 8-3). However, Detroit Axle’s claims and

supporting documents do not establish that the harm it faces would be both

immediate and irreparable absent an ex parte TRO. Indeed, it has not demonstrated

that the environment in which it has been operating has substantially changed since

early December. Detroit Axle asserts that its ability to conduct business has been

impaired and that its infrastructure is compromised. But notably, Detroit Axle ended

its contract with Detroit IT on December 7, 2020, and on that same date Detroit IT

allegedly initiated the actions complained of in the verified complaint. More

particularly, Detroit IT reset passwords, made changes so it could access Detroit

Axle’s firewall, revoked all other access to the firewall, and removed access to other

systems that Detroit Axle uses with its vendors, amongst other things. (ECF No. 8-

2, PgID.417). Yet, since then, Detroit Axle has been conducting business, albeit

                                          5
Case 4:21-cv-10163-SDD-APP ECF No. 12, PageID.702 Filed 01/27/21 Page 6 of 8




with some difficulty. It therefore appears that immediate irreparable harm will not

occur, at least not harm greater than what has already allegedly occurred, if Detroit

IT is provided notice of this Motion and has an opportunity to respond. This is

similar to the conclusion reached by the Oakland County Circuit Court, which found

that Detroit Axle failed to demonstrate with specific facts that irreparable injury

would result from the delay that was required in order to give notice to Detroit IT.

(ECF No. 9-1, PageID.690). The court deemed Detroit Axle’s claims of irreparable

harm speculative since Detroit Axle failed to explain how any delay in issuing a

TRO would bring on adverse action that had not already happened. Id. This court

agrees and finds that Detroit Axle has not quite made a showing of immediate and

irreparable harm absent an ex parte TRO.

      Next, Detroit Axle’s attorneys stated in their brief that they certify that

additional notice should not be required because Detroit IT received prior notice of

it seeking a TRO in state court, then immediately and improperly removed this case

to federal court before they were even served with the complaint and without

including Detroit Axle’s motion and supplement that were filed in the state court

proceedings, a move that Detroit Axle characterizes as procedural “gamesmanship.”

(ECF No. 8, PageID.380). However, whether or not Detroit IT erred in failing to

include Plaintiffs’ motion and supplement in its removal filing, Detroit Axle has not

established that removal itself was in fact improper. Pursuant to 28 U.S.C. § 1441(a),

                                          6
Case 4:21-cv-10163-SDD-APP ECF No. 12, PageID.703 Filed 01/27/21 Page 7 of 8




any civil action that is brought in state court may be removed to federal district court

if the district courts of the United States have original jurisdiction over the matter.

Moreover, a defendant must remove an action within 30 days after receipt of service

of the summons and complaint. 28 U.S.C. § 1446 (b)(2)(B). Detroit IT asserts in

its notice of removal that it was served with the complaint on January 25, 2021, and

then promptly removed the matter to this court later that same day. (See ECF No.1,

PageID.2). In addition, this court has original jurisdiction over the last three claims

asserted in Plaintiffs’ complaint—alleging violations of the Computer Fraud and

Abuse Act, Federal Wiretap Act, and Stored Communications Act—as they arise

under the federal laws of the United States. 28 U.S.C. § 1331. Therefore, Detroit

IT’s removal does not appear to be improper pursuant to the rules governing removal

and the federal jurisdiction requirements. As a result, the court concludes that

Plaintiffs have failed to bring sufficient evidence of any nefarious activity or

improper gamesmanship on the part of the Defendants, such that notice should not

be required.


III. CONCLUSION

      Plaintiffs have not met the requirements to require ex parte emergency relief

under Rule 65. Accordingly, the request for ex parte relief is DENIED. However,

the court makes no findings regarding Detroit Axle’s substantive claim for injunctive

relief at this juncture. Plaintiffs must serve their Motion on Defendants, confer with
                                           7
Case 4:21-cv-10163-SDD-APP ECF No. 12, PageID.704 Filed 01/27/21 Page 8 of 8




Defendants’ attorney(s), and notify the court of the parties’ earliest availability to

participate in a telephonic status conference with the court.

      SO ORDERED.

Dated: January 27, 2021
                                                s/Stephanie Dawkins Davis
                                                Hon. Stephanie Dawkins Davis
                                                United States District Court Judge




                                            8
